Exhibit 10.1

 

J.L. HALSEY CORPORATION
2005 EQUITY-BASED COMPENSATION PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

To:  Nicholas DeSantis Cuadra Date of Grant:  October 11, 2005 Number of
Shares:  120,968

 

J.L. Halsey Corporation, a Delaware corporation (the “Company”), is pleased to
grant you an award (the “Plan Award”) consisting of an aggregate of 120,968
shares (the “Restricted Shares”) of the Company’s authorized common stock, par
value $.01 per share (“Stock”), subject to the terms and conditions set forth in
this Restricted Stock Award Agreement (this “Award Agreement”) and the J.L.
Halsey Corporation 2005 Equity-Based Compensation Plan (the “Plan”).  The Plan
Award is governed by the terms of this Award Agreement and, where appropriate,
the Plan.  Any capitalized terms not defined herein shall have the meaning set
forth in the Plan.

 

This Award Agreement sets forth the terms of the agreement between you and the
Company with respect to the Restricted Shares.  By accepting this Award
Agreement, you agree to be bound by all of the terms hereof.

 

1.             Definitions.  As used in this Award Agreement, the following
terms have the meanings set forth below:

 

(a)           “Board” means the Company’s Board of Directors.

 

(b)           “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions in the State of Texas are authorized or
obligated by law or executive order to close.

 

(c)           “Committee” means the committee designated by the Board to
administer the Plan.

 

(d)           “Date of Grant” means the date set forth above.

 

2.             Escrow of Restricted Shares.  The Company shall issue in your
name a certificate or certificates representing the Restricted Shares and retain
that certificate or those certificates until your service as a member of the
Board terminates or the Restricted Shares are forfeited as contemplated in
Sections 4 and 7 of this Award Agreement.  You shall execute one or more stock
powers in blank for those certificates and deliver those stock powers to the
Company.  You hereby agree that the Company shall hold the certificate or
certificates representing the Restricted Shares and the related stock powers
pursuant to the terms of this Award Agreement until such time as such
certificate or certificates are either delivered to you or canceled pursuant to
this Agreement.

 

3.             Ownership of Restricted Shares.  From and after the time that the
Restricted Shares have been issued in your name, you will be entitled to all the
rights of absolute ownership

 

--------------------------------------------------------------------------------


 

of the Restricted Shares, including the right to vote those shares and to
receive dividends thereon if, as, and when declared by the Board, subject,
however, to the terms, conditions and restrictions set forth in this Agreement.

 

4.             Restrictions; Forfeiture.  The Restricted Shares are restricted
in that they may not be sold, transferred or otherwise alienated or hypothecated
until such restrictions are removed or expire as described in Section 5 or 7 of
this Agreement.  The Restricted Shares are also restricted in the sense that
they may be forfeited to the Company.  You hereby agree that if the Restricted
Shares are forfeited, as provided in Section 7, the Company shall have the right
to deliver the certificate(s) representing the Restricted Shares to the
Company’s transfer agent for cancellation or, at the Company’s election, for
transfer to the Company to be held by the Company in treasury or by any designee
of the Company.

 

5.             Expiration of Restrictions and Risk of Forfeiture.  The
restrictions on all of the Restricted Shares granted pursuant to this Award
Agreement will expire and the Restricted Shares will become transferable and
nonforfeitable according to the schedule set forth in this Section 5, provided,
however, that such restrictions will expire on such dates only if you have been
a member of the Board continuously from the Date of Grant through the applicable
vesting date.

 

On or After Each of the Following
Vesting Dates

 

Cumulative Percentage of Shares as to
Which the Restricted Shares are
Transferable and Nonforfeitable

 

January 11, 2006

 

8.33

%

April 11, 2006

 

16.67

%

July 11, 2006

 

25.00

%

October 11, 2006

 

33.33

%

January 11, 2007

 

41.67

%

April 11, 2007

 

50.00

%

July 11, 2007

 

58.33

%

October 11, 2007

 

66.67

%

January 11, 2008

 

75.00

%

April 11, 2008

 

83.33

%

July 11, 2008

 

91.67

%

October 11, 2008

 

100.00

%

 

6.             Adjustment Provisions.  In the event there is any change in the
outstanding Stock of the Company by reason of any reorganization,
recapitalization, stock split, stock dividend, combination of shares or
otherwise, there shall be substituted for or added to each

 

2

--------------------------------------------------------------------------------


 

share of Stock theretofore appropriated or thereafter subject, or which may
become subject, to this Plan Award, the number and kind of shares of stock or
other securities into which each outstanding share of Stock shall be so changed
or for which each such share shall be exchanged, or to which each such share
shall be entitled, as the case may be.  Adjustment under the preceding
provisions of this Section 6 will be made by the Committee, whose determination
as to what adjustments will be made and the extent thereof will be final,
binding, and conclusive.  No fractional interest will be issued under the Plan
on account of any such adjustment.

 

7.             Termination of Board Service.

 

(a)           Termination Other Than Due to Death.  If your service as a member
of the Board is terminated for any reason other than due to your death, then
that portion, if any, of this Plan Award for which restrictions have not lapsed
as of the date of termination shall become null and void; provided, however,
that the portion, if any, of this Plan Award for which restrictions have expired
as of the date of such termination shall survive such termination.

 

(b)           Death.  Upon your death, the restriction period of the Restricted
Shares shall immediately be accelerated and the restrictions shall expire.

 

8.             Delivery of Stock.  Promptly following the termination of your
service as a member of the Board, but only to the extent the restrictions on the
Restricted Shares have expired as contemplated in Sections 5 and 7 of this Award
Agreement, the Company shall cause to be issued and delivered to you or your
designee a certificate evidencing the number of Restricted Shares as to which
restrictions have lapsed, free of any restrictive legend relating to the lapsed
restrictions; provided however, following the expiration of the restrictions on
the Restricted Shares as contemplated in Sections 5 and 7 of this Award
Agreement but prior to the termination of your service as a member of the Board
you may request the delivery of a certificate evidencing the number of
Restricted Shares as to which restrictions have lapsed, free of any restrictive
legend relating to the lapsed restrictions, which request the Company will honor
promptly.  The value of such Restricted Shares shall not bear any interest owing
to the passage of time.

 

9.             Conditions to Delivery of Stock and Registration.  Nothing herein
shall require the Company to issue any shares with respect to the Plan Award if
that issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act of 1933 or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect.

 

From time to time, the Board and appropriate officers of the Company shall and
are authorized to take whatever actions are necessary to file required documents
with governmental authorities, stock exchanges, and other appropriate Persons to
make shares of Stock available for issuance.

 

10.          Furnish Information.  You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirement imposed upon the Company by or under any applicable statute
or regulation.

 

3

--------------------------------------------------------------------------------


 

11.          Remedies.  The parties to this Award Agreement shall be entitled to
recover from each other reasonable attorneys’ fees incurred in connection with
the enforcement of the terms and provisions of this Award Agreement whether by
an action to enforce specific performance or for damages for its breach or
otherwise.

 

12.          Consideration.  No restriction on the Restricted Shares shall lapse
unless and until you have performed services for the Company or any of its
Subsidiaries that the Company believes is equal to or greater in value than the
par value of the Stock subject to this Plan Award.

 

13.          Continuation of Service on the Board.  Nothing contained in this
Award Agreement shall not be construed to confer upon you any right to continue
to serve as a member of the Board.

 

14.          No Liability for Good Faith Determinations.  The Company and the
members of the Board shall not be liable for any act, omission or determination
taken or made in good faith with respect to this Award Agreement or the
Restricted Shares granted hereunder.

 

15.          No Guarantee of Interests.  The Board and the Company do not
guarantee the Stock of the Company from loss or depreciation.

 

16.          Company Records.  Records of the Company or its Subsidiaries
regarding your period of service on the Board, termination of service and the
reason therefore and other matters shall be conclusive for all purposes
hereunder, unless determined by the Company to be incorrect.

 

17.          Company Action.  Any action required of the Company shall be by
resolution of the Board or by a Person authorized to act by resolution of the
Board.

 

18.          Severability.  If any provision of this Award Agreement is held to
be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions hereof, but such provision shall be fully
severable and this Award Agreement shall be construed and enforced as if the
illegal or invalid provision had never been included herein.

 

19.          Arbitration.  You and the Company agree, upon written request of
either you or the Company, to the resolution by binding arbitration of all
claims, demands, causes of action, disputes, controversies or other matters in
question (“Claims”), whether or not arising out of this Award Agreement or your
service on the Board (or its termination), whether arising in contract, tort or
otherwise and whether provided by statute, equity or common law, that the
Company may have against you or that you may have against the Company or its
parents, subsidiaries or affiliates, and each of the foregoing entities’
respective officers, directors, employees or agents in their capacity as such or
otherwise, if such Claim is not resolved by the mutual written agreement between
you and the Company, or otherwise, within 30 days after notice of the dispute is
first given.  Claims covered by this Section 19 include without limitation
claims by you for breach of this Award Agreement, wrongful termination,
discrimination (based on age, race, sex, disability, national origin, sexual
orientation, or any other factor), harassment and retaliation.  Any arbitration
shall be conducted in accordance with the Federal Arbitration Act (“FAA”) and,
to the extent an issue is not addressed by the FAA, with the then-current
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association

 

4

--------------------------------------------------------------------------------


 

(“AAA”) or such other rules of the AAA as are applicable to the claims
asserted.  If a party refuses to honor its obligations under this Section 19,
the other party may compel arbitration in either federal or state court.  The
arbitrators shall apply the substantive law of Delaware (excluding choice-of-law
principles that might call for the application of some other jurisdiction’s law)
or federal law, or both as applicable to the claims asserted.  The arbitrators
shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability or enforceability or formation of this Award
Agreement (including this Section 19), including any claim that all or part of
the Award Agreement is void or voidable and any claim that an issue is not
subject to arbitration.  The results of arbitration will be binding and
conclusive on the parties hereto. Any arbitrators’ award or finding or any
judgment or verdict thereon will be final and unappealable. All parties agree
that venue for arbitration will be in Dallas, Texas, and that any arbitration
commenced in any other venue will be transferred to Dallas, Texas, upon the
written request of any party to this Award Agreement. In the event that an
arbitration is actually conducted pursuant to this Section 19, the party in
whose favor the arbitrator renders the award shall be entitled to have and
recover from the other party all costs and expenses incurred, including
reasonable attorneys’ fees, reasonable costs and other reasonable expenses
pertaining to the arbitration and the enforcement thereof and such attorneys
fees, costs and other expenses shall become a part of any award, judgment or
verdict.  Any and all of the arbitrators’ orders, decisions and awards may be
enforceable in, and judgment upon any award rendered by the arbitrators may be
confirmed and entered by any federal or state court having jurisdiction.  All
arbitrations will have three individuals acting as arbitrators: one arbitrator
will be selected by you, one arbitrator will be selected by the Company, and the
two arbitrators so selected will select a third arbitrator; provided that
(a) you or the Company shall use reasonably diligent efforts to select its
respective arbitrator within 60 days after a matter is submitted to arbitration
and (b) the parties (including arbitrators) shall not be limited to selecting
arbitrators from only the AAA’s lists of arbitrators.  Any arbitrator selected
by a party will not be affiliated, associated or related to the party selecting
that arbitrator in any matter whatsoever.  The arbitration hearing shall be
conducted within 60 days after the selection of the arbitrators.  All privileges
under state and federal law, including attorney-client, work product and party
communication privileges, shall be preserved and protected.  The decision of the
majority of the arbitrators will be binding on all parties.  Arbitrations will
be conducted in a manner so that the final decision of the arbitrators will be
made and provided to you and the Company no later than 120 days after a matter
is submitted to arbitration.  All proceedings conducted pursuant to this
agreement to arbitrate, including any order, decision or award of the
arbitrators, shall be kept confidential by all parties.  YOU ACKNOWLEDGE THAT BY
SIGNING THIS AWARD AGREEMENT, YOU ARE WAIVING ANY RIGHT THAT YOU MAY HAVE TO A
JURY TRIAL OR A COURT TRIAL, OF ANY SERVICE-RELATED CLAIM ALLEGED BY YOU.

 

20.          Notices.  Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by mail.  Any
such notice required or permitted to be delivered hereunder shall be deemed to
be delivered on the date on which it is personally delivered, or, whether
actually received or not, on the third Business Day after it is deposited in the
United States mail, certified or registered, postage prepaid, addressed to the
person who is to receive it at the address which such person has theretofore
specified by written notice delivered in accordance herewith.  The Company or
you may change, at any time and from time to time, by written notice to the
other, the address which it or he had previously specified for receiving
notices.

 

5

--------------------------------------------------------------------------------


 

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

 

Company:              103 Foulk Road, Suite 205Q
Wilmington, Delaware  19803
Attention:  Corporate Secretary

 

Holder:                   At your current address as shown in the Company’s
records

 

21.          Waiver of Notice.  Any person entitled to notice hereunder may
waive such notice in writing.

 

22.          Successors.  This Award Agreement shall be binding upon you, your
legal representatives, heirs, legatees and distributees, and upon the Company,
its successors and assigns.

 

23.          Headings.  The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 

24.          Governing Law.  All questions arising with respect to the
provisions of this Agreement shall be determined by application of the laws of
the State of Delaware, without giving any effect to any conflict of law
provisions thereof, except to the extent Delaware law is preempted by federal
law.  The obligation of the Company to sell and deliver Stock hereunder is
subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance, sale, or delivery of
such Stock.

 

25.          Execution of Receipts and Releases.  Any payment of cash or any
issuance or transfer of shares of Stock or other property to you, or to your
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such Persons hereunder.  The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

 

26.          Amendment.  This Award Agreement may be amended by the Board;
provided, however, that no amendment may decrease your rights inherent in this
Plan Award prior to such amendment without your express written consent.

 

27.          The Plan.  This Award Agreement is subject to all the terms,
conditions, limitations and restrictions contained in the Plan.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer as of the Date of Grant first above written.

 

 

J.L. HALSEY CORPORATION, a Delaware
corporation

 

 

 

 

 

By:

 /s/ David Burt

 

 

 

Name:

 David Burt

 

 

 

Title:

 President

 

ACKNOWLEDGED AND AGREED:

 

By:

  /s/ Nicholas Cuadra

 

 

Name:

Nicholas DeSantis Cuadra

 

 

--------------------------------------------------------------------------------